Citation Nr: 0307359	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  90-46 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for the claimed 
residuals of a pinched nerve in the neck.  

(The issue of service connection for a claimed hearing loss 
will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1951 to April 1953 
and from May 1954 to April 1956.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1990 rating decision by the RO.  

In July 1991, the Board remanded the case to the RO for 
additional development of the record.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C. in 
April 1995.  

The Board remanded the case to the RO in June 1995, February 
2000 and March 2001 for additional development of the record.  

The Board is undertaking additional development on the issue 
of service connection for a claimed hearing loss pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this matter.  



FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy in connection with his service in the Korean Conflict.  

2.  The veteran did not manifest an innocently acquired 
psychiatric disorder in service or for many years thereafter.  

3.  The veteran currently is not shown to suffer from PTSD 
due to verified stressors in service or other innocently 
acquired psychiatric disorder due to any event in service.  

4.  The veteran is not shown to have manifested a cervical 
spine disorder to include a pinched nerve in the neck in 
service or for many years thereafter.  

5.  No competent evidence to show that the veteran currently 
has a neck disorder that is due to a pinched nerve or other 
injury suffered in service or caused or aggravated by 
service-connected disability.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (1997) and (2002).  

2.  The veteran is not shown to have disability manifested by 
the residuals of a pinched nerve in the neck due to disease 
or injury that was incurred in or aggravated by service: nor 
is any shown to be proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
PTSD and for the residuals of a pinched nerve in the neck.  

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, informed the 
veteran of the evidence needed to support his claim.  VA has 
met its duty to inform the veteran.  The Board concludes that 
the discussions in the RO's decision, Statement of the Case 
and Supplemental Statements of the Case informed the veteran 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a March 
2001 Board remand, a September 2002 RO letter and the October 
2002 Supplemental Statement of the Case, all issued during 
the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in October 2002.  Hence, the claim is ready to be 
considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Finally, service connection may also be granted when a 
claimed disability is found to be proximately due to or the 
result of a service-connected disability, or when aggravation 
of a nonservice-connected disorder is found to be proximately 
due to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


A.  PTSD

Historically, the veteran served on active duty from May 1951 
to April 1953 and from May 1954 to April 1956.  The veteran's 
DD Form 214 from his second period of service indicates that 
the veteran's MOS was that of cook.  After several attempts, 
it has been determined that the veteran's DA Form 20 could 
not be located.  

A careful review of the veteran's service medical records 
shows that they are negative for any complaints, findings or 
diagnosis of PTSD or any other innocently acquired 
psychiatric disability.  

The service medical records reflect that the veteran was 
treated and evaluated intermittently for gastrointestinal 
complaints.  He was hospitalized in April 1955 for 
duodenitis, cause undetermined.  

The veteran was hospitalized in July 1955 for 
gastrointestinal complaints.  During that hospitalization, he 
underwent a psychiatric evaluation.  The clinical history 
indicated that he had been seen at the neuropsychiatric 
clinic on two occasions in May 1955.  Both times, the veteran 
appeared very concerned about being overseas and worried 
about his family.  He was anxious to leave Germany.  The 
final diagnosis included that of passive-aggressive reaction, 
chronic, moderate.  The veteran's separation examination was 
negative for diagnosis, complaints or findings of an acquired 
psychiatric disorder.  

The veteran's original claim of service connection for a 
neuropsychiatric disorder was denied by the Board in February 
1960.  The Board found that the passive-aggressive reaction 
was not a disability for which service connection could be 
granted under the controlling law and regulations.  

The post-service VA treatment records show that the veteran 
was hospitalized in September 1968 for an acute myocardial 
infarction.  During the hospitalization, he underwent a 
psychiatric evaluation due to his behavior.  The discharge 
diagnoses were those of acute myocardial infarction; passive-
dependent personality, aggressive type; and neurotic 
depression.  

In March 1975, the veteran was hospitalized at a private 
facility.  The provisional diagnosis was that of anxiety 
reaction.  The veteran underwent a psychiatric consultation.  
The final diagnoses included those of hiatal hernia, status 
post gastrectomy, anginal syndrome, adjustment reaction and 
depression and diverticulitis.  

The Board again denied the veteran's claim of service 
connection for a psychiatric disorder in February 1989, 
finding that an acquired psychiatric disability was not 
manifested during the veteran's active duty or shown to be 
causally related to service or his service-connected 
disabilities.  

In May 1989 the veteran filed a claim of service connection 
for PTSD.  The veteran was afforded a VA psychiatric 
examination in June 1989.  The veteran reported that he was a 
machine gunner during service and saw heavy combat in Korea.  
The veteran reported that he witnessed fellow soldiers being 
blown up in mine fields.  

The veteran complained of having nightmares and insomnia 
related to war memories.  On mental status examination, the 
veteran's mood was depressed, and his affect was somewhat 
blunted with slight psychomotor retardation.  He spoke with 
little variation in his tone.  There was no evidence of a 
psychosis, hallucinations or delusions.  His cognitive 
functioning and orientation to time, place and person were 
intact.  Memory appeared to be impaired for recent and remote 
events, but intact for immediate events.  The veteran denied 
having any suicidal or homicidal thinking.  

The examiner noted that the veteran's claims file had not 
been presented for review.  The impression, based on his 
interview alone, was that of mild PTSD, based on a finding 
that the veteran sustained an injury in service and was in 
life-threatening situations.  

The Board was remanded the case to the RO in July 1991.  The 
veteran was reexamined by the same physician who conducted 
the June 1989 examination.  This time, the examiner was 
provided with the veteran's claims file for review.  The 
examiner noted the veteran's stressors as reported by the 
veteran.  The examiner also noted that the veteran's 
stressors were not yet verified by VA.  Nonetheless, the 
examiner noted that, subsequent to the reported combat 
experiences, the veteran had experienced a considerable 
amount of depression along with some nightmares and repeated 
reliving of the experiences.  Thus, in his opinion, the 
veteran met the criteria for the diagnosis of PTSD.  

The veteran subsequently provided the RO with correspondence 
asserting that he was assigned to the 185th Combat Engineers 
Battalion, Company C and was assigned to operate a machine 
gun and a flame thrower.  The veteran reported the following 
stressors:  (1) being hit in the eye with shell fragments 
from his gun that exploded during training;  (2) witnessing 
fellow soldiers lose their toes to frost bite;  (3) seeing a 
Captain with both his legs blown off and a Colonel who had 
been hit by a mine explosion and died before he removed out 
of a mine field;  (4) witnessing the drowning of 45 men while 
he swam to safety and was pulled out of the water by a 
helicopter;  (5) using his flame thrower to ignite humans and 
watching entire families burn;  (6) being hit in the back of 
the head with a rifle butt by a North Korean soldier while on 
guard duty;  (7) and being stabbed in the left side of his 
rib cage with a bayonet and hit in the jaw by two North 
Koreans when his machine gun jammed and being evacuated.  

The veteran reported that he received the Silver Star; a 
letter of commendation for bravery above and beyond the call 
of duty; the Bronze Star; the Good Conduct Medal and the 
Purple Heart Medal.  

The information as reported by the veteran was sent to the 
U.S. Army and Joint Services Environmental Support Group 
(ESG) for verification of the veteran's alleged stressors.  
The ESG responded in March 1993 that it could not verify the 
veteran's stressors based on the information provided or 
otherwise verify that the veteran had served in the 185th 
Combat Engineer Battalion.  

The Board notes in this regard that the veteran's service 
records and service medical records do not show that he 
received a Combat Infantry Badge, Purple Heart, Silver Star 
or Bronze Star.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in April 1995.  The veteran 
indicated that the military gave him paperwork confirming the 
receipt of the Silver Star Medal, Bronze Star Medal, Purple 
Heart Medal and Combat Infantryman Badge, but was not able to 
submit these records because he had lost them.  

The veteran testified that he did not seek treatment for 
PTSD.  Finally, the veteran reported that the 45 men who he 
alleged were killed in Korea were part of the 45th infantry 
division.  

The case was thereafter remanded back to the RO for 
additional development of the record, to include additional 
attempts to verify the veteran's alleged stressors and to 
locate the veteran's personnel records.  

A response from the National Personnel Records Center (NPRC) 
indicated that the veteran's record was fire related and 
presumably destroyed in the fire.  As such, there was no 
official military personnel file (OMPF).  A subsequent 
response from NPRC in February 1998 indicated that sick 
reports and morning reports from the 185th Engr. Combat BN, 
Co. C were searched from September to December 1951 and no 
remarks were shown regarding the "EM."  

In a February 2000 decision, the Board found that the claim 
of service connection for PTSD was well grounded.  The case 
was thereafter remanded back to the RO in February 2000 for 
additional development of the record, to include additional 
attempts to verify the veteran's claimed stressors.  

The case was subsequently remanded back to the RO again in 
March 2001 for additional development of the record to 
include additional attempts to obtain information from the 
veteran in order to verify his claimed stressors and to 
afford him a VA examination to determine if he currently 
suffered from PTSD due to stressors in service.  

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) responded to the RO's request in a February 2002 
letter.  The USASCRUR was unable to determine the veteran's 
unit of assignment or dates of his tour in Korea.  It was 
noted that, in order to provide further research concerning 
combat incidents and casualties, the veteran must provide 
additional information.  

However, enclosed were Command Reports submitted by the 195th 
Engineer Combat Battalion, the unit listed on the veteran's 
DD Form 214 for the period February through December 1951.  
Those reports document that elements of the reporting unit 
participated in mine sweep operations and document that 
several enemy activities involving elements of the reporting 
unit and Koreans.  

The veteran was afforded a VA psychiatric examination in 
October 2002.  The examiner noted that he reviewed the 
veteran's claims file, including his medical records and the 
Board's remand.  In addition, the examiner noted that he 
administered the Clinician-Administered PTSD Scale for the 
DSM IV to assess the severity of PTSD symptoms using the 
Clinician-Rated 60 Scoring Rule.  

The examiner noted that the veteran's claims file documented 
a diagnosis of passive dependent personality and neurotic 
depression in 1968, during a VA hospitalization.  In 1975, 
the veteran had an adjustment reaction and depression.  The 
veteran reported that he tried to stay active and busy and 
liked to be helpful toward others.  He resided by himself, 
but engaged in activities such as visiting nursing homes and 
was involved with a traveling museum that had war memorabilia 
from different wars and was often invited to parades and 
other events that honored veteran's of all different eras.  

The veteran described his stressors as being involved in 
hand-to-hand combat and being wounded three times, and frozen 
many times.  The mental status examination revealed that the 
veteran was in no apparent distress.  He had a full range of 
affect.  He did digress in his thought processes to issues 
that angered him.  He denied having hallucinations, and there 
was no evidence of any psychosis.  

The veteran made adequate eye contact.  He denied being 
suicidal or homicidal.  His personal hygiene was adequate.  
He was dressed in patriotic attire and was oriented to 
persona, place, and time.  His short-term memory was impaired 
as evidenced by the recall of only one object after several 
minutes out of three.  His long-term memory was intact.  The 
rate and flow of his speech was within normal limits and 
logical to the course of conversation.  He had no complaints 
of depressed mood or anxiety.  He did evidence sleep 
impairment, but it was not consistent.  

The veteran was interviewed using the recommended interview 
scale from the National Center for PTSD.  It was scored in 
terms of frequency and intensity of symptoms.  The veteran 
had unwanted memories that were prompted by conversation 
about the war.  He stated that this did not happen on a daily 
basis and that he tried to forget about it.  He did have 
dreams in general, once or twice per week, of killing and 
stabbing.  He did not have flash backs, although he described 
his nightmares as flashbacks.  He got emotionally upset once 
in a while, but could not describe any actual physical 
reactions when something reminded him of the event.  

The veteran reported trying to forget the war and not to talk 
about it.  He did engage in many activities that would remind 
one of the wars such as taking his museum around on the road 
and participating in events for veterans.  Again, the veteran 
stated that he had many interests such as participating in 
parades, listening to music, and being around people at the 
Wall in Melbourne.  He also loved to help others.  

Although the veteran described himself as a loner, the 
activities he engaged in, and his desire to help others, were 
not consistent with his statement.  The veteran had ties with 
his son and was not experiencing emotional numbness.  The 
examiner noted that the veteran's sleep patterns of sometimes 
not being able to sleep at all and other times he would wake 
up at 2:00 AM, were not a symptom that could be directly tied 
to his experience in the war.  His anger was mostly directed 
at the VA system and other current events.  

The veteran also noted that his concentration suffered, 
especially if he did not stay occupied.  The examiner noted 
that those symptoms also could not be directly related to his 
service experience particularly given his age.  Finally, the 
veteran also noted that he did not like to be touched by 
others and would pick a seat in a corner indicating some mild 
hypervigilance.  He was also bothered by sounds such as 
bugles because it reminded him of the Korean War.  The 
examiner stated that overall the veteran did not evidence 
symptoms of the frequency and intensity to warrant a 
diagnosis of PTSD.  

In summary, the VA examiner indicated that the veteran did 
not meet the diagnostic criteria for PTSD using the 
recommended interview scale from the National Center for PTSD 
and suggested for use in C&P examinations.  He was not given 
a psychiatric diagnosis at present, although it was noted 
that he had a previous history of some depressive episodes 
and personality disorder.  

On the present examination, the veteran was not in any 
apparent distress and did not have significant symptoms of 
anxiety or depression or other psychiatric symptoms.  The 
examiner noted that the veteran was functioning fairly well 
for someone who lost his spouse after many years of marriage 
and one who had multiple medical problems.  He was active 
socially and engaged in many positive activities in terms of 
social functioning.  

The Board notes that the regulations with regard to service 
connection for PTSD recently amended on June 18, 1999 and 
made effective on March 7, 1997.  In Karnas v. Derwinski, 1 
Vet. App. 308 (1991), the Court held, in pertinent part, that 
where the law or regulation changed after a claim had been 
filed but before the administrative or judicial appeal 
process had been concluded, the version most favorable to the 
appellant was to be applied.  

In this case, the effective date of the new regulations 
governing claims of service connection for PTSD comes during 
the pendency of the veteran's appeal.  As such, a 
determination must be made as to which version is more 
favorable to the veteran.  

Effective on March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2002).  

The old regulations with regard to service connection for 
PTSD required a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1997).  

The Board has considered the veteran's claim under both the 
old and the new criteria in this case, and the Board finds 
that service connection for PTSD is not warranted under 
either criteria because the veteran is not shown to have a 
current diagnosis of PTSD that can be attributed to any 
verifiable stressor event that happened while his was in 
service.  

The Board is aware that the veteran was afforded a VA 
psychiatric examination in October 1991 during which the 
examiner diagnosed PTSD.  However, the Board points out that 
the 1991 diagnosis of PTSD was based on unverified stressor 
events as reported by the veteran.  

To date, given the veteran's failure to provide details about 
these claimed happenings, VA has been unable to undertake 
appropriate action to confirm that any of these incidents as 
requested in connection with the recent remand actions by the 
Board/  

The record in this case also reflects that numerous attempts 
were made to obtain the veteran's personnel file, and other 
documents which would help to verify the veteran's stressors.  
As noted hereinabove, the records received from USASCRUR 
cannot serve to verify that the veteran's claimed stressors 
occurred or that the veteran engaged in combat with the enemy 
as asserted.  

The veteran's DD Form 214 shows in this regard that his 
principal duty was as a "cook."  It does not show that the 
veteran was awarded any combat citation or other decoration 
for valor.  The veteran has not submitted any evidence to 
show that his duties involved more than the ordinary 
stressful environment experienced by all those who served in 
a combat zone.  Hayes v. Brown, 5 Vet. App. 60 (1993).  

Accordingly, the Board finds that the veteran is not shown to 
have engaged in combat with the enemy and that credible 
supporting evidence is needed to establish the occurrence of 
claimed stressor events in service.  

The veteran asserted that he was in receipt of the Purple 
Heart Medal and other medals for valor which would provide 
evidence that he engaged in combat with the enemy, but he was 
unable to produce any evidence, written or otherwise, that he 
actually received the awards.  

As the veteran is not established to have had combat with the 
enemy, his lay testimony regarding the claimed stressors 
alone cannot be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b) (West 2002).  

Instead, the record must contain evidence that corroborates 
the veteran's assertion as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2002); West v. Brown, 7 Vet. App. 70 (1994).  

The Board finds that the claimed stressors cannot be 
corroborated from the present record in this case.  As noted 
hereinabove, the USASCRUR was unable to verify the veteran's 
stressors.  

Moreover, the USASCRUR could not verify any other specific 
life-threatening events or specific stressful experiences 
that the veteran suffered during his service in Korean.  

The Board would emphasize that it is not bound to accept 
either the veteran's uncorroborated account of his stressful 
experiences or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

While the current evidentiary record shows that PTSD has been 
suggested in some medical records, the question of whether a 
specific event reported by a veteran as a stressor is valid 
is a question of fact for the Board to decide, involving as 
it does factors which are historical.  

Although the health professionals in this case may have 
accepted the veteran's own accounts of some unspecified 
experiences during service, VA is not required to do the 
same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

Moreover, his claim for PTSD must still be denied because the 
current evidence of record does not show that the veteran 
currently suffers from PTSD or any other acquired psychiatric 
disorder due to service.  

The examination report in October 2002 provided, in great 
detail, the veteran's psychiatric history and current 
psychiatric condition, based on a thorough review of the 
record, noting that the veteran did not meet the DSM criteria 
for a diagnosis of PTSD.  

To summarize, the Board finds that there is no credible 
evidence supporting the veteran's assertions concerning his 
stressors to support a diagnosis of PTSD, as discussed in 
Cohen v. Brown.  

Moreover, the current medical evidence of record indicates 
that the veteran does not suffer from PTSD or other current 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by service.  



B.  Pinched nerve in the Neck

The veteran has asserted connection with his May 1989 claim 
of service connection that he suffered a pinched nerve in his 
neck as a result of the service-connected mandible fracture.  

A careful review of the veteran's service medical records is 
negative for complaints, findings or a diagnosis of a pinched 
nerve in the neck.  

It is pertinent to note in this regard that the RO granted 
service connection for the residuals of a fracture at the 
symphysis (of the mandible).  It was noted at that time that 
the veteran has sustained a fracture of the mandible in 
October 1958 when he received treatment from VA.  

The first post-service evidence of neck pain was noted in a 
January 1987 VA outpatient treatment record indicating that 
the veteran had been complaining of cervical spine pain for 
over one year, that it had recently gotten worse and that 
there was no recent history of injury.  

The veteran was afforded a VA examination in July 1989 to 
evaluate his history of the pinched nerve in the neck.  The 
examiner indicated that he had complained of neck pain for 
many years.  The veteran used a soft collar, but indicated 
that it had brought him minimal relief of the neck pain.  

An examination of the neck showed no tenderness of the 
occiput or C1 through C5.  The veteran seemed to have maximum 
tenderness around the area of C6 and C7.  No masses were 
noted around the neck or supraclavicular recess.  Radiographs 
showed evidence of osteoarthritis, especially of C7-T1.  The 
impression was that of cervical pain, etiology unknown.  

The veteran testified regarding the pinched nerve in his neck 
at a personal hearing before the undersigned Veterans Law 
Judge in April 1995.  The veteran maintained that his neck 
was injured when his jaw was broken after being hit with the 
end of a rifle belonging to a Korean soldier.  

The veteran was afforded a VA examination in February 1999 to 
determine the current nature and likely etiology of the 
claimed neck injury.  The veteran reported that he developed 
posterior neck pain in 1952 that had been present since that 
time.  The veteran reported that he developed the neck injury 
at the same time he incurred the injury to his mandible, when 
he was hit in the back of the neck with a rifle.  He denied 
any radiating pain.  

On physical examination, the veteran's mandible revealed no 
evidence of abnormality.  The range of motion of the neck was 
normal.  Radiographic examination of the cervical spine 
revealed minimal narrowing of the disk space, C5-C6.  The 
diagnosis was that of fracture of the mandible due to trauma; 
cervical disk disease.  

The examiner commented significantly that there was no causal 
relationship between the veteran's neck condition and his 
service-connected mandibular fracture.  

The case was again remanded back to the RO in February 2000 
and March 2001 for additional development of the record, 
particularly to allow the veteran to submit additional 
evidence to support his claim of service connection.  

The veteran did not submit any additional evidence in this 
regard or reference any unobtained evidence that might 
substantiate his claim of service connection for the 
residuals of a pinched nerve in the neck.  

While the veteran maintains that his neck pain began during 
service, the service medical records are negative for any 
complaints, diagnosis or findings of a cervical spine 
disability.  

In addition, the record shows that the veteran was treated 
for complaints of neck pain in the late 1980's, many years 
after discharge from service.  Specifically, a January 1987 
outpatient treatment report indicated that the veteran had 
neck pain for the last year with no history of recent injury.  

Moreover, the veteran was afforded a VA examination in 
February 1999 to determine the current nature and likely 
etiology of the claimed neck pain.  The examiner noted that 
the veteran had cervical disk disease that was not related to 
the service-connected jaw disability.  It is pertinent to 
note that the veteran is shown to have suffered the fracture 
of the mandible in 1958 after service.  

Importantly, despite many requests by the RO, the veteran has 
not submitted any treatment records that would present a 
basis for relating a current neck disability to the service-
connected mandibular fracture or to any other disease or 
injury in service.  

Accordingly, absent competent evidence showing current neck 
disability due to service or the service-connected mandibular 
fracture, the claim of service connection must be denied.  



ORDER

Service connection for PTSD is denied.  

Service connection for the residuals of a pinched nerve in 
the neck is denied.  


____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

